Gabrielli, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed September 25, 1967, disqualifying claimant from unemployment insurance benefits. The board has disqualified claimant from receiving benefits on the ground that she voluntarily left her employment without good cause. The claimant contends that she left the job because she understood she was discharged, although she admits she was not told she was “fired” or “discharged”, it appearing only that her foreman had expressed a lack of confidence in her and dissatisfaction with some work she had previously done. Upon the record, the board could find that the employer’s remarks were limited to criticism which did not justify the claimant’s action in leaving her job (Matter of Chawkin [Catherwood], 18 A D 2d 750) and the board’s findings that she had no compelling reasons to leave the job and that she had voluntarily left without good cause, are based on substantial evidence. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.